PER CURIAM.
Alvin Lee Garrett appeals the denial of his motion pursuant to Rule 3.800, Florida Rules of Appellate Procedure, on the sole ground that he is entitled to relief on the authority of Heggs v. State, 759 So.2d 620 (Fla.2000).
We must affirm without prejudice, so that Garrett may file a legally sufficient motion. In the instant motion, Garrett failed to allege sufficient facts to determine whether he is entitled to relief. More specifically, he failed to indicate whether he entered a plea or was sentenced after trial, whether a scoresheet change would result in his having received a departure sentence, and whether his crimes were committed within the window period of October 1, 1997 to May 24, 1997. See Parker v. State, 25 Fla. L. Weekly D1578, — So.2d -, 2000 WL 1144594 (Fla. 5th DCA Aug. 11, 2000).
AFFIRMED WITHOUT PREJUDICE.
COBB, PETERSON and SAWAYA, JJ., concur.